


COMERICA INCORPORATED
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT is made as of the ___ day of ________, 20__, by and between
Comerica Incorporated, a Delaware corporation (hereinafter referred to as the
“Corporation”), and <Director Name> (hereinafter referred to as the “Director”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the 2015 Comerica Incorporated Incentive Plan for
Non-Employee Directors, as amended from time to time (the “Plan”).
WITNESSETH THAT:
WHEREAS, the Corporation desires to grant to the Director an award of Restricted
Stock Units (“RSUs”) under the Plan and the terms hereinafter set forth:
NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:
1.Award. Pursuant to the provisions of the Plan, the Corporation awards
__________ RSUs (the “Award”) to the Director on _______, 20__ (the “Date of
Grant”). Each RSU shall represent an unfunded, unsecured right for the Director
to receive one (1) share of Common Stock or its cash equivalent, as described in
this Agreement.


2.Ownership Rights. The Director has no voting or other ownership rights in the
Corporation arising from the Award of RSUs under this Agreement unless and until
a share of Common Stock is delivered to the Director in settlement of the vested
portion of the Award.


3.Dividends. The Director shall be credited with dividend equivalents equal to
the dividends the Director would have received if the Director had been the
owner of a number of shares of Common Stock equal to the number of RSUs credited
to the Director on such dividend payment date (the “Dividend Equivalent”). Any
Dividend Equivalent deriving from a cash dividend shall be converted into
additional RSUs based on the Fair Market Value of Common Stock on the dividend
payment date (or, if the dividend payment date is not a day during which the New
York Stock Exchange is open for trading (“NYSE Trading Day”), then on the first
NYSE Trading Day following the dividend payment date). Any Dividend Equivalent
deriving from a dividend of shares of Common Stock shall be converted into
additional RSUs on a one-for-one basis. The Director shall continue to be
credited with Dividend Equivalents until the settlement date (as specified
herein) of the Award (or corresponding portion thereof). The Dividend
Equivalents so credited shall be subject to the same terms and conditions as the
Award, and they shall vest (or, if applicable, be forfeited) and be settled in
the same manner and at the same time as the Award (or corresponding portion
thereof), as if they had been granted at the same time as such Award.


4.Vesting and Forfeiture.


(a)In General. Fifty percent (50%) of the Award shall vest on the first
anniversary of the Date of Grant, 25% of the Award shall vest on the second
anniversary of the Date of Grant, and 25% of the Award shall vest on the third
anniversary of the Date of Grant (each such anniversary date, an “Anniversary
Date”), subject to the Director’s continued service on the Board on each such
Anniversary Date. Except as otherwise provided in this Section 4 or in Section
6, the portion of the Award (and the corresponding Dividend Equivalents) that
are not vested as of the Director’s Separation from Service shall be forfeited
for no consideration.

1

--------------------------------------------------------------------------------






(b)Death or Disability. If, prior to the date on which the Award has vested in
full (and has not otherwise been forfeited), the Director dies or suffers a
Disability (as defined below), either while serving as a director or subsequent
to his or her Separation from Service due to Retirement (as set forth in Section
4(c) below), the unvested portion of the Award and all corresponding Dividend
Equivalents shall immediately vest in full; provided that, in the case of a
Director who has previously experienced a Separation from Service due to
Retirement and is eligible to continue to vest as set forth in Section 4(c), the
Committee has not determined prior to the date of death or Disability that any
of the events described in Section 4(c)(i) through (iii) have occurred. The
Committee shall have the sole and absolute discretion to determine whether the
Director has experienced a Disability (as defined in the Plan and in accordance
with Section 409A of the Code) while serving as a director or subsequent to his
or her Separation from Service due to Retirement.


(c)Retirement. If the Director experiences a Separation from Service upon
reaching the date of his or her Retirement, the Award and all corresponding
Dividend Equivalents shall continue to vest following his or her Separation from
Service on the applicable Anniversary Dates set forth in Section 4(a) (subject
to accelerated vesting as set forth in Section 4(b) and Section 6), but only if
the Committee has not determined prior to any subsequent Anniversary Date that
such Director has, during the intervening period between Anniversary Dates:
    (i) engaged in conduct adversely affecting the Corporation or amounting to
disparagement of the Corporation;     (ii) committed a felony; or (iii)
disclosed confidential information relating to his or her service with the
Corporation. All such determinations by the Committee shall be made in good
faith and shall be in the sole and absolute discretion of the Committee. If,
prior to a Change of Control (as defined in Section A of Exhibit A of the Plan),
the Committee shall determine that any of the foregoing conduct has occurred,
the then outstanding and unvested portion of the Award and all corresponding
unvested Dividend Equivalents shall be immediately forfeited, and no shares of
Common Stock or other payment shall be made to the Director in respect of the
remaining unvested portion of the Award or any corresponding unvested Dividend
Equivalents.


5.Settlement.


(a)Separation from Service in General. The portion of the Award that is vested
as of the Director’s Separation from Service (other than due to Retirement,
which shall be governed by Section 5(c)) shall be settled within the 30-day
period following the one-year anniversary of the Director’s Separation from
Service.


(b)Death or Disability. The unsettled portion of an Award that is vested as of
the date of a Director’s death or Disability, including the portion of such
Award that vests due to the Director’s death or Disability as provided in
Section 4(b), shall be settled within the 30-day period following the Director’s
death or Disability.


(c)Retirement. In the case of a Separation from Service due to a Director
reaching his or her date of Retirement, any portion of the Award that is vested
as of the Director’s Separation from Service or that vests following his or her
Separation from Service as provided in Section 4(c) above shall be settled
within the 30-day period following the later of (i) the originally scheduled
Anniversary Date and (ii) the one-year anniversary of the Separation from
Service.


(d)Change of Control. Notwithstanding anything contained herein to the contrary,
upon a Change of Control (as defined in Section A of Exhibit A of the Plan),
settlement of the Award shall occur as of such earlier date set forth in Section
6 hereof.


(e)Shares Deliverable on Settlement. On each settlement date as specified
herein, the Corporation shall, except as otherwise provided in Section 6, issue,
or cause there to be transferred, to the

2

--------------------------------------------------------------------------------




Director (or, in the case of the Director’s death, to the Director’s designated
beneficiary or estate, as applicable or, in the case of the Director’s
Disability, to the Director’s guardian or legal representative, if applicable
and if permissible under applicable law) a number of shares of Common Stock
equal to the aggregate number of then-vested and outstanding RSUs granted under
this Agreement (including, without limitation, the RSUs attributable to the
corresponding Dividend Equivalents) that have not been previously forfeited by
the Director (the “Settlement Shares”).


(f)Termination of Rights. Upon the issuance or transfer of all of the Settlement
Shares in satisfaction of the vested portion of the Award (including, without
limitation, the RSUs attributable to corresponding Dividend Equivalents), the
obligations under the Award shall be settled in full and the Director (or his or
her designated beneficiary or estate, in the case of death) shall have no
further rights with respect to the Award.


(g)Certificates or Book Entry. As of the settlement date, the Corporation shall,
at the discretion of the Committee or its designee, either issue one or more
certificates in the Director’s name for such Settlement Shares or evidence
book-entry registration of the Settlement Shares in the Director’s name (or, in
the case of death, to the Director’s designated beneficiary, if any).


(h)Conditions to Delivery. Notwithstanding any other provision of this
Agreement, the Corporation shall not be required to evidence book-entry
registration or issue or deliver any certificate or certificates representing
Settlement Shares in the event the Corporation reasonably anticipates that such
registration, issuance or delivery would violate Federal securities laws or
other applicable law; provided that the Corporation must evidence book-entry
registration or issue or deliver said certificate or certificates at the
earliest date at which the Corporation reasonably anticipates that such
registration, issuance or delivery would not cause such violation.


(i)Legends. The Settlement Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Settlement Shares are
listed, any applicable Federal or state laws or the Corporation’s Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on or otherwise apply to any certificates or book-entry position
representing Settlement Shares to make appropriate reference to such
restrictions.


6.Vesting and Settlement on a Change of Control.


(a)Vesting. Upon a Change of Control (as such term is defined in Section A of
Exhibit A to the Plan), whether the Director is then serving as a director to
the Corporation or the Award is eligible to continue to vest due to the
Director’s prior Retirement, any unvested portion of the Award (including,
without limitation, the RSUs attributable to Dividend Equivalents) shall
immediately and fully vest and become nonforfeitable (without regard to any
determination following the Change of Control regarding compliance with Section
4(c)(i) through (iii), in the case of a Director who has had a Separation from
Service due to Retirement).


(b)Settlement on a 409A Change of Control. If the Change of Control is a “change
in control event” within the meaning of Section 409A of the Code (a “409A Change
of Control”), the vested portion of the Award, including any outstanding and
previously unsettled portion of the Award, shall be settled in cash (rather than
Settlement Shares) based on the Fair Market Value of a share of Common Stock (as
adjusted as provided in the Plan) as of date of the Change of Control, within
the 30-day period following the Change of Control.

3

--------------------------------------------------------------------------------






(c)Settlement on a Non-409A Change of Control. If the Change of Control is not a
409A Change of Control, the Award shall nevertheless be fully vested and
nonforfeitable and shall be settled in cash (rather than Settlement Shares)
based on the Fair Market Value of a share of Common Stock (as adjusted as
provided in the Plan) as of the applicable settlement date, in accordance with
the settlement rules set forth in Sections 5(a), 5(b) and 5(c).


7.Transferability. Unless otherwise determined by the Committee, the RSUs
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Director otherwise than by will or by the laws of intestacy,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Corporation
or any Subsidiary or Affiliate; provided, however, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.


8.Adjustment in Award. In the event the number of outstanding shares of Common
Stock changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split‑up, split‑off, spin‑off, liquidation or other similar change in
capitalization, or any distribution made to holders of Common Stock other than
cash dividends, the number or kind of RSUs subject to this Award shall be
automatically adjusted, and the Committee shall be authorized to make such other
equitable adjustments of the Award or shares of Common Stock issuable pursuant
thereto so that the value of the interest of the Director shall not be decreased
by reason of the occurrence of such event. Any such adjustment shall be deemed
conclusive and binding on the Corporation, the Director, his or her
beneficiaries and all other interested parties.


9.Administration; Amendment. This Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Corporation,
and the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Corporation, the Director, his or her beneficiaries and
all other interested parties. Subject to the terms of the Plan, this Agreement
may be amended, in whole or in part, at any time by the Committee; provided,
however, that no amendment to this Agreement may adversely affect the Director’s
rights under this Agreement without the Director’s consent except such an
amendment made to cause the Award to comply with applicable law, stock exchange
rules or accounting rules.


10.Binding Nature of Plan. The Award is subject to the Plan. The Director agrees
to be bound by all terms and provisions of the Plan and related administrative
rules and procedures, including, without limitation, terms and provisions and
administrative rules and procedures adopted and/or modified after the granting
of the Award. In the event any provisions hereof are inconsistent with those of
the Plan, the provisions of the Plan shall control, except to the extent
expressly modified herein pursuant to authority granted under the Plan.


11.Applicable Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also in accordance with Section 409A of the Code and any interpretive
authorities promulgated thereunder. It is intended that the Award under this
Agreement comply with Section 409A of the Code or an exemption thereto. For
purposes of the limitations on nonqualified deferred compensation under Section
409A of the Code, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation. In no event may the Director,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf, and the Director has signed this Agreement to evidence the
Director’s acceptance of the terms hereof, all as of the date first above
written.




 
 
 
COMERICA INCORPORATED
 
 
 
 
 
 
 
 
 
 
 
 
 
By: ___________________________
 
 
 
Ralph W. Babb, Jr.
 
 
 
 
Chairman and CEO
 
 
 
 
 
 
 
 
 
DIRECTOR
 
 
 
 
_______________________________


 
 
 
Name: <Director Name>






5